SECURITY AGREEMENT

 

Lightyear Network Solutions, LLC ("Debtor"), for valuable consideration, receipt
of which hereby is acknowledged, hereby transfers, assigns and pledges to
Central Bank of Jefferson County, Inc. ("Secured Party"), and grants to Secured
Party a security interest in, the following collateral, wherever located, now
existing and hereafter arising or coming into existence (the "Collateral")
(check all that apply):

 

1.x All of Debtor's accounts ("Accounts"), which term includes Debtor's
accounts, receivables, health care insurance receivables, contract rights,
contracts, notes, drafts, acceptances, winnings in a lottery or other game of
chance operated, sponsored, or authorized by a state or other governmental
subdivision, bills, acceptances, choses in action, and other forms of monetary
obligations at any time owing to Debtor;    

2.x All of Debtor's inventory ("Inventory"), which term includes all goods,
merchandise and other personal property, which are held for sale or lease or are
furnished or to be furnished under a contract of service and/or raw materials,
parts, finished goods, work in process and materials used or consumed or to be
used or consumed in Debtor's business or in the processing, packaging, shipping
or advertising thereof;    

3.x All of Debtor's equipment and fixtures ("Equipment"), which term includes
all of Debtor's machinery, parts, tools, fixtures, furniture, and accessories,
together with all attachments, additions and accessions thereto, and added and
substituted parts, equipment and repairs now or hereafter placed upon such
property, whether because of necessary repairs or otherwise;    

4.x All of Debtor's intellectual property, contract rights and other general
intangibles ("General Intangibles"), including but not limited to (i) all
contracts, (ii) all judgments, patents, trademarks, trade or business names,
service marks, logos, copyrights, trade secrets, plans, blueprints, licenses,
permits, tax or other refunds, software, programs, inventions, business or
technical data, processes, mailing and customer lists, books and records, and
goodwill, (iii) payment intangibles, (iv) all rights, applications,
continuations, renewals, substitutions, improvements, modifications and
extensions in any manner related thereto, and (v) all proceeds and products
thereof, including but not limited to all license royalties, payments made under
insurance policies, and proceeds of infringement suits and any other suits;    

5.x All of Debtor's chattel paper, including tangible chattel paper, electronic
chattel paper, or any hybrid thereof ("Chattel Paper");    

6.x All of Debtor's investment property, including all securities, security
entitlements, securities accounts, commodity contracts, and commodity accounts
of or maintained for the benefit of Debtor, but excluding any investment
property that was previously subject to pledge agreement given to secure the
obligations of Debtor to a third party and of which Secured Party has notice in
writing prior to the execution of this Agreement ("Investment Property");    

 



 

 

  

7.x All of Debtor's instruments, including all promissory notes ("Instruments");
   

8.x All of Debtor's documents, including warehouse receipts, bills of lading and
other documents of title ("Documents");    

9.¨ All of Debtor's rights to payment or performance under letters of credit
including rights to proceeds of letters of credit ("Letter of Credit Rights"),
and all guaranties, endorsements, liens, other contingent obligations or
supporting obligations of any person securing or supporting the payment,
performance, value or liquidation of any of the foregoing (collectively, with
the Letter of Credit Rights, the "Supporting Obligations");    





10.¨ The Debtor's commercial tort claim described as follows:
                                                                             
                                                                                                                                   ,
as the same may be supplemented from time to time ("Commercial Tort Claims");

 

11.¨ The Debtor's motor vehicles or other property for which a certificate of
title has been issued by a state government, which are more fully described as
follows (individually and collectively, the "Motor Vehicles"):

 

Make Model VIN

 

12.x All moneys, credits and other property of any nature whatsoever of Debtor
now or hereafter in the possession of, in transit to or from, under the custody
or control of, or on deposit with (whether held by Debtor individually or
jointly with another) Secured Party, including but not limited to cash
collateral accounts; and    

13.x The proceeds (including insurance proceeds) and products of the foregoing
in whatever form the same may be,

for the purpose of securing the payment to Secured Party of all of the following
("Obligations"): all loans, advances, debts, liabilities, obligations, covenants
and duties owing to Secured Party from Debtor of any kind or nature, present or
future, whether or not evidenced by any note, guaranty or other instrument,
including but not limited to those arising under: (i) the Commercial Note given
by Debtor to Secured Party dated 12/19/12 (the "Note"), and all of the documents
executed in connection therewith, and (ii) under any other agreement, instrument
or document, whether or not for the payment of money, whether arising by reason
of an extension of credit, opening of a letter of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment, participation, purchase, negotiation, discount or
otherwise), absolute or contingent, joint or several, due or to become due, now
existing or hereafter arising and whether or not contemplated by Debtor or
Secured Party on the date hereof; and, as to all of the foregoing, including any
amendments, modifications, or superceding documents to each of the foregoing;
and all charges, expenses, fees, including but not limited to reasonable
attorneys' fees, and any other sums chargeable to Debtor under any of the
Obligations. This Agreement is in addition to any previous assignments or
pledges, and such previous assignments and pledges remain in full force and
effect.

  

 

 





 

In the event that no boxes are checked above, Debtor will be deemed to have
granted Secured Party a lien of items 1-9 inclusive and 12 and 13.

 

Debtor further warrants to and agrees with Secured Party as follows:

 

1.Preservation of Collateral. Debtor will keep the Collateral in good order and
repair at all times, will use same with reasonable care and caution, will not
part with possession or ownership thereof nor lease or hire out the Collateral
without the written consent of Secured Party, and will exhibit the Collateral to
Secured Party upon demand. Debtor will promptly notify Secured Party of any Joss
or damage to the Collateral. Debtor will not use, or permit the Collateral to be
used, in violation of any federal, state, county or municipal law or regulation
or for any unlawful purpose whatsoever.    

2.Execution of Appropriate Documentation with Respect to Collateral.

 

2.1With respect to any and all of the Collateral, Debtor agrees to do and cause
to be done all things necessary or appropriate to perfect, maintain the priority
of and keep in full force and effect the security interest granted by Debtor to
Secured Party, including, but not limited to, the prompt payment upon demand
therefor by Secured Party of all fees and expenses (including documentary stamp,
excise or intangibles taxes) incurred in connection with the preparation,
delivery, or filing of any document or the taking of any action deemed necessary
or appropriate by Secured Party to perfect, protect, or enforce a security
interest in any of the Collateral for the benefit of Secured Party, subject only
to the liens to which Secured Party has specifically consented in writing (the
"Permitted Liens"). All amounts not so paid when due will be added to the
Obligations and (in addition to other rights and remedies resulting from such
non-payment) will bear interest from the date of demand until paid in full at
the Default Rate. Debtor also authorizes Secured Party to file one or more
financing statements, as deemed necessary or desirable by Secured Party
(including but not limited to any correction statements as set forth more fully
in UCC Section 9-518), which financing statements lists or otherwise describes
the Collateral as consisting of all of Debtor's assets or words to that effect,
regardless of the actual description of the Collateral set forth in this
Agreement. Debtor hereby ratifies any filing by Secured Party that predates the
date of this Agreement but that was intended to perfect the security interest
granted hereby.    

2.2In addition to the foregoing and not in limitation thereof, to the extent
that Debtor has granted Secured Party a lien on any of the following types of
Collateral, then Debtor agrees to furnish Secured Party with properly executed
control agreements, registrar's certificates, issuer acknowledgements of Secured
Party's interest in the Letter of Credit Rights, and evidence of the placement
of a restrictive legend on tangible chattel paper (and the tangible components
of electronic Chattel Paper), and will take all appropriate action acceptable to
Secured Party sufficient to establish Secured Party's control of electronic
Chattel Paper (and the electronic components of hybrid Chattel Paper), as
appropriate, with respect to Collateral in which either (i) a security interest
can be perfected only by control or such restrictive legending, or (ii) a
security interest perfected by control or accompanied by such restrictive
legending will have priority as against a lien creditor, a purchaser of such
Collateral from Debtor, or a security interest perfected by any person not
having control or not accompanied by such restrictive legending, in each case in
form and substance acceptable to Secured Party and sufficient under applicable
law so that Secured Party will have a security interest in all such Collateral
perfected by control.

 



 

 

  

2.3In addition to the foregoing and not in limitation thereof, Debtor agrees to
deliver to Secured Party, or, if Secured Party has specifically consented in
each instance, to an agent or bailee of Secured Party who has acknowledged such
status in a properly executed control agreement, possession of all Collateral
with respect to which either a security interest can be perfected only by
possession or a security interest perfected by possession will have priority as
against persons not having possession, and including in the case of Instruments,
Documents, and Investment Property in the form of certificated securities, duly
executed endorsements or stock powers in blank, as the case may be, all in form
and substance acceptable to Secured Party, and subject only to Permitted Liens.
   

3.Insurance. To the extent that Debtor has granted Secured Party a lien on
either Inventory or Equipment, or both, hereunder, Debtor will keep its
insurable real and personal property insured with responsible insurance
companies against loss or damage by fire, windstorm and other hazards which are
commonly insured against in an extended coverage endorsement in an amount equal
to not less than 90% of the insurable value thereof on a replacement cost basis
and also maintain public liability insurance in a reasonable amount. In
addition, Debtor will maintain extended liability insurance covering its
operations of at least $1,000,000 and in a form and with companies reasonably
satisfactory to Secured Party. Notwithstanding the foregoing, such property
insurance will at all times be in an amount so that Debtor will not be deemed a
"co-insurer" under any co-insurance provisions of such policies. All such
insurance policies will name Secured Party as an additional insured and, where
applicable, as lender's loss payee under a loss payable endorsement satisfactory
to Secured Party. All such policies will be in form and substance satisfactory
to Secured Party and will provide that ten (10) days' prior written notice must
be given to Secured Party before such policy is altered or cancelled. Schedules
of all insurance of Debtor will be submitted to Secured Party upon request. Such
schedules will contain a description of the risks covered, the amounts of
insurance carried on each risk, the name of the insurer and the cost of such
insurance to Debtor. Debtor will provide new schedules to Secured Party promptly
to reflect any change in insurance coverage. Debtor will deliver to Secured
Party certificates representing such insurance policies upon the execution
hereof. All amounts payable in settlement of insurance losses may be applied, at
Secured Party's option, to the Obligations, or used to repair, replace or
restore the Collateral.

 



 

 

 

4.Payment of Expenses by Secured Party. At its option, Secured Party may
discharge taxes, liens, security interests or such other encumbrances as may
attach to the Collateral, may pay for required insurance on the Collateral and
may pay for the maintenance and preservation of the Collateral, as determined by
Secured Party to be necessary, and such expenditures will become a part of the
Obligations. Debtor will reimburse Secured Party on demand for any payment so
made or any expense incurred by Secured Party pursuant to the foregoing
authorization, and the Collateral also will secure any advances or payments so
made or expenses so incurred by Secured Party.    

5.Information. Debtor will furnish to Secured Party from time to time if and as
requested current lists of the Collateral, and, to the extent that it
constitutes Collateral hereunder, including names and addresses of account
debtors and agings of Accounts; will continue to make on the books of Debtor
appropriate entries evidencing the assignment of book accounts to Secured Party
and will mark Chattel Paper and Instruments to evidence the assignment thereof
to Secured Party; and, if and when requested by Secured Party from time to time,
will furnish to it copies of all purchase orders, inventory lists, billings,
shipping orders, correspondence and other instruments or writings in any way
evidencing or relating to the Collateral or the proceeds thereof. Secured Party
and its designated representatives and agents will have the right at all
reasonable times to examine, inspect, and audit the Collateral wherever located.
   

6.Sale of Inventory. To the extent that Inventory is a part of the Collateral
granted hereunder, at any time prior to the occurrence of an Event of Default
(as defined below), Debtor will have the right to process and sell the Inventory
in the regular course of its business at customary prices (but in no event may
Debtor transfer any Inventory in satisfaction of any debt).    

7.Receipt of Payment; Set off. Upon the occurrence of an Event of Default and in
the event that Debtor receives payment of or proceeds from any of the
Collateral, including without limitation and to the extent that it is included
as Collateral hereunder, Accounts, monies, checks, notes, drafts, or any other
items of payment, Debtor agrees that Debtor will deliver to Secured Party the
same in the form received by Debtor without commingling with any funds belonging
to Debtor, and promptly will deposit the same in a special collateral account
with Secured Party. Upon the occurrence of an Event of Default, Debtor
authorizes Secured Party at any time without notice to appropriate and apply any
balances, credits, deposits or accounts or money of Debtor (held individually or
with others) in its possession, custody or control or the possession, custody or
control of any Secured Party Affiliate to the payment of the Obligations, all of
which may at all times be held and treated as additional Collateral.    

8.Notification of Third Party Debtors. Secured Party at any time after the
occurrence of an Event of Default, and without notice to Debtor, may notify any
persons who are indebted to Debtor with respect to any of the Collateral of the
assignment thereof to Secured Party and may direct such account debtors to make
payment directly to Secured Party of the amounts due. At the request of Secured
Party after the occurrence of an Event of Default, Debtor will direct any
persons who are indebted to Debtor with respect to any of the Collateral to make
payment directly to Secured Party. Secured Party is authorized to give receipts
to such account debtors for any such payments and the account debtors will be
protected in making such payments to Secured Party.



 

 

 



 





9.Representations, Warranties and Covenants. Debtor represents, warrants and
covenants to Secured Party that, except for any Permitted Liens, as such liens
are set forth on the attached Exhibit A, which is incorporated by reference as
if fully set forth herein and as such term is defined in any of the documents
executed in connection with the Obligations: (a) Debtor has not made any prior
sale, pledge, encumbrance, assignment or other disposition of any of the
Collateral and the same is free from all encumbrances and rights of set off of
any kind, and Debtor has not authorized or executed any other action or record
that would have given any other person any right to any of the Collateral; (b)
except as herein provided, Debtor will not hereafter without the prior written
consent of Secured Party sell, pledge, encumber, assign or otherwise dispose of
any of the Collateral or permit any right of set off, lien or security interest
to exist thereon except to Secured Party; (c) Debtor will defend the Collateral
against all claims and demands of all persons at any time claiming the same or
any interest therein; (d) to the extent that Debtor has granted Secured Party a
lien thereon, each General Intangible is genuine and enforceable in accordance
with its terms and Debtor will defend the same against all claims, demands, set
offs and counterclaims at any time asserted; (e) to the extent that Debtor has
granted Secured Party a lien thereon, at the time any Account becomes subject to
this Agreement, such Account will be what it purports to be and a good and valid
account representing a bona fide sale of goods or services by Debtor and such
goods will have been shipped to the respective account debtors or the services
will have been performed for the respective account debtors, and no Account will
be subject to any claim for credit, allowance or adjustment by any account
debtor or any set off, defense or counterclaim; and (f) Debtor is not involved
in any consignment arrangement with regard to any of the Collateral.    

10.Receivers. Upon or at any time after the occurrence of an Event of Default,
Secured Party may request the appointment of a receiver of the Collateral, and
Debtor expressly consents to the appointment of such a receiver, who will be
entitled to a reasonable fee for so managing the Collateral. Such appointment
may be made without notice, and without regard to (i) the solvency or
insolvency, at the time of application for such receiver, of the person or
persons, if any, liable for the payment of the Obligations; and (ii) the value
of the Collateral at such time. Such receiver will have the power to take
possession, control, and care of the Collateral and to collect all accounts
resulting therefrom. Notwithstanding the appointment of any receiver, trustee,
or other custodian, Secured Party will be entitled to the possession and control
of any cash, or other instruments at the time held by, or payable or deliverable
under the terms of this Agreement to Secured Party.

 



 

 

 



11.Place of Business. Debtor's state of formation is Kentucky, and Debtor will
not change its state of formation. Debtor's exact legal name is Lightyear
Network Solutions, LLC. Debtor (a) now keeps and will continue to keep the
Collateral at its principal place of business, which is 1901 Eastpoint Parkway,
Louisville, Kentucky 40223; and Debtor now keeps and will continue to keep its
books and records concerning the Collateral at its principal place of business
shown above and (b) represents that it has no other place of business other than
the following:                        .

 

In the five years preceding the date hereof, Debtor has not conducted business
under any name other than its current name nor maintained any place of business
or any assets in any jurisdiction other than the
following:______________________________________________________________________________________________

______________________________________________________________________________________________________

_________________________.

 

12.Debtor's Consent. Debtor consents, with respect to any of the Collateral, to
all extensions or postponements of time of payment thereof or any other
indulgences in connection therewith, to the acceptance of partial payments
thereon and to the settlement, compromise and adjustment thereof, all in such
manner and at such time or times as Secured Party deems advisable.    

13.Default.

 

13.1Upon the occurrence of any of the following (herein referred to as an "Event
of Default"): (i) any Event of Default (as defined in any of the documents
evidencing the Obligations), or (ii) any default under any of such documents
that do not have a defined set of "Events of Default," (iii) any representation
or warranty made by Debtor to Secured Party in this Agreement is false or
erroneous in any material respect, or (iv) the failure of Debtor to observe or
perform any covenant or other agreement with Secured Party under this Agreement,
Secured Party may exercise any one or more of the rights and remedies granted
pursuant to this Agreement or given to a secured party under applicable law, as
it may be amended from time to time, including but not limited to the right to
take possession and sell, lease or otherwise dispose of the Collateral and, at
its option, operate, use or exercise any rights of ownership pertaining to the
Collateral as the Secured Party deems necessary to preserve the value and
receive the benefits of the Collateral and notifying all persons subject to a
control agreement who may otherwise have possession or control of any of the
Collateral and taking possession of any such Collateral. Upon the occurrence of
an Event of Default, Secured Party may. so far as Debtor can give authority
therefor, enter upon any premises on which the Collateral or any part thereof
may be situated and take possession of and remove the same therefrom and gives
permission to Secured Party to conduct a sale of any or all of the Collateral,
which sale may be conducted on any real property owned by Debtor without charge
or interference by Debtor. Secured Party may require Debtor to make the
Collateral available to Secured Party at a place to be designated by Secured
Party that is reasonably convenient to both parties. Debtor waives all claims
for damages by reason of any seizure, repossession, retention, use, or sale of
the Collateral under the terms of this Agreement.

 



 

 

  

13.2The net proceeds arising from the disposition of the Collateral after
deducting expenses incurred by Secured Party will be applied to the Obligations
in the order determined by Secured Party. If any excess remains after the
discharge of all of the Obligations, the same will be paid to Debtor. If after
exhausting all of the Collateral, there should be a deficiency, Debtor will be
liable therefor to Secured Party, provided, however, that nothing contained
herein will obligate Secured Party to proceed against the Collateral prior to
making a claim against Debtor or any other party obligated under the Obligations
or prior to proceeding against any other collateral for the Obligations.    

13.3Whenever notice is required by law to be sent by Secured Party to Debtor of
any sale or other disposition of the Collateral, ten days written notice sent in
accordance with the requirements of the applicable section of the Uniform
Commercial Code to Debtor at the address specified below, or at such other
address as Debtor may furnish Secured Party in writing from time to time for
this purpose, will be reasonable.

 

14.Rights of Secured Party; Power of Attorney. Debtor hereby irrevocably
constitutes and appoints Secured Party and any officer thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Debtor or in its name, from time
to time in Secured Party's discretion, for the purpose of carrying out the terms
of this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement and, without limiting the generality of the
foregoing, Debtor hereby gives Secured Party the power and right, on behalf of
Debtor, after an Event of Default, and without notice to or assent by Debtor, to
do the following:    

14.1to receive payment of, endorse, and receipt for, any and all monies, claims
and other amounts due and to become due at any time in respect of or arising out
of the Collateral;    

14.2to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect any of the Collateral
and to enforce any other right in respect of the Collateral;    

14.3to settle, compromise or adjust any suit, action or proceeding described
above, and, in connection therewith, to give such discharges or releases as
Secured Party may deem appropriate; and    

14.4generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Secured Party were the absolute owner thereof for all purposes, and to do, at
Secured Party's option, at any time, or from time to time, all acts and things
which Secured Party deems necessary to protect or preserve the Collateral and
Secured Party's security interest and rights therein in order to effect the
intent of this Agreement, all as fully and effectively as Debtor might do.

 



 

 



 

Debtor hereby ratifies all that such attorneys in fact may lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest, will be irrevocable and will terminate only upon payment in full of
the Obligations and the termination of this Agreement. The powers conferred upon
Secured Party hereunder are solely to protect Secured Party's interests in the
Collateral and will not impose any duty upon it to exercise any such powers.
Secured Party will have no obligation to preserve any rights of any third
parties in the Collateral. Secured Party will be accountable only for amounts
that it actually receives as a result of the exercise of such powers, and
neither it nor any of its officers, directors, employees or agents will be
responsible to Debtor for any action taken or omitted to be taken in good faith
or in reliance on the advice of counsel except for its own gross negligence or
willful misconduct.

 

15.General.

 

15.1Waiver. No delay or omission on the part of Secured Party to exercise any
right or power arising from any Event of Default will impair any such right or
power or be considered a waiver of any such right or power or a waiver of any
such Event of Default or an acquiescence therein nor will the action or
non-action of Secured Party in case of such Event of Default impair any right or
power arising as a result thereof or affect any subsequent default or any other
default of the same or a different nature.    

15.2Notices. All notices, demands, requests, consents or approvals and other
communications required or permitted hereunder will be in writing, and, to the
extent required by applicable law, will comply with the requirements of the
Uniform Commercial Code then in effect, and will be addressed to such party at
the address set forth below or to such other address as any party may give to
the other in writing for such purpose:

  

  To Secured Party: Central Bank of Jefferson County, Inc.     9300 Shelbyville
Rd. Suite 100     Louisville, KY 40222     Attn: Mary Littrell, Vice President  
      To Debtor: Lightyear Network Solutions, LLC     1901 Eastpoint Parkway    
Louisville, Kentucky   40223

 

All such communications, if personally delivered, will be conclusively deemed to
have been received by a party hereto and to be effective when so delivered; if
given by mail, on the fourth business day after such communication is deposited
in the mail with first-class postage prepaid, return receipt requested; or if
sent by overnight courier service, on the day after deposit thereof with such
service; or if sent by certified or registered mail, on the third business day
after the day on which deposited in the mail.

  

 

 



  

15.3Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of Debtor and Secured Party and their respective successors and assigns,
provided, however, that Debtor may not assign this Agreement in whole or in part
without the prior written consent of Secured Party and Secured Party at any time
may assign this Agreement in whole or in part. All references herein to the
"Debtor" and "Secured Party" will be deemed to apply to Debtor and Secured Party
and their respective heirs, administrators, successors and assigns.    

15.4Modifications. No modification or waiver of any provision of this Agreement
nor consent to any departure by Debtor therefrom, will be established by
conduct, custom or course of dealing; and no modification, waiver or consent
will in any event be effective unless the same is in writing and specifically
refers to this Agreement, and then such waiver or consent will be effective only
in the specific instance and for the purpose for which given. No notice to or
demand on Debtor in any case will entitle Debtor to any other or further notice
or demand in the same, similar or other circumstance.    

15.5Appraisal. From time to time, but in any event no more often than once each
calendar year, Secured Parry may require a reappraisal of the market value of
Equipment and/or Inventory to the extent that it comprises Collateral hereunder,
which appraisal will be paid for by Debtor. Such appraisal will be in form and
content satisfactory to Secured Party and be performed by an independent,
certified appraiser selected by Secured Party.    

15.6Joint and Several Obligations. If this Agreement is executed by more than
one person or entity as the "Debtor," the obligations of such persons or
entities hereunder will be joint and several. Unless otherwise specified herein,
any reference to "Debtor" will mean each such person or entity executing this
Agreement individually and all of such persons or entities collectively.    

15.7Illegality. If fulfillment of any provision hereof or any transaction
related hereto or of any provision of this Agreement, at the time performance of
such provision is due, involves transcending the limit of validity prescribed by
law, then ipso facto, the obligation to be fulfilled will be reduced to the
limit of such validity; and if any clause or provisions herein contained other
than the provisions hereof pertaining to repayment of the Obligations operates
or would prospectively operate to invalidate this Agreement in whole or in part,
then such clause or provision only will be void, as though not herein contained,
and the remainder of this Agreement will remain operative and in full force and
effect.    

15.8Continuing Agreement.  This is a continuing Agreement and will continue in
effect even though all or any part of the Obligations have been paid in full and
even though for a period of time Debtor may not be indebted to Secured Party.

 





 

 

  

15.9Gender, etc. Whenever used herein, the singular number will include the
plural, the plural the singular and the use of the masculine, feminine or neuter
gender will include all genders.    

15.10Headings. The headings in this Agreement are for convenience only and will
not limit or otherwise affect any of the terms hereof.    

15.11Liability of Secured Party. Debtor hereby agrees that Secured Party will
not be chargeable for any negligence, mistake, act or omission of any employee,
accountant, examiner, agent or attorney employed by Secured Party (except for
their willful misconduct) in making examinations, investigations or collections,
or otherwise in perfecting, maintaining, protecting or realizing upon any lien
or security interest or any other interest in the Collateral or other security
for the Obligations.    

15.12Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed will be deemed to be an original and all of which taken together will
constitute one and the same agreement. Any party so executing this Agreement by
facsimile transmission shall promptly deliver a manually executed counterpart,
provided that any failure to do so shall not affect the validity of the
counterpart executed by facsimile transmission.    

15.13Definitions. Capitalized terms used herein and not otherwise defined will
be given the definitions set forth in the Uniform Commercial Code in force and
effect in the State indicated in the Governing Law section of this Agreement.
   

15.14Governing Law. This Agreement has been delivered and accepted at and will
be deemed to have been made at Louisville, Kentucky and will be interpreted and
the rights and liabilities of the parties hereto determined in accordance with
the laws of the Commonwealth of Kentucky, without regard to conflicts of law
principles.    

15.15Jurisdiction. Debtor hereby irrevocably agrees and submits to the exclusive
jurisdiction of any state or federal court located within Jefferson County,
Kentucky; provided that nothing contained in this Agreement will prevent Secured
Party from bringing any action, enforcing any award or judgment or exercising
any rights against Debtor individually, against any security or against any
property of Debtor within any other county, state, or other foreign or domestic
jurisdiction. Secured Party and Debtor agree that the venue provided above is
the most convenient forum for both Secured Party and Debtor. Debtor waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Agreement.    

15.16Waiver of Jury Trial. THE PARTIES HERETO EACH WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS. DEBTOR AND SECURED PARTY ACKNOWLEDGE THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.

  

 

 



 

Debtor acknowledges that Debtor has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

Dated as of 12/19/12, and Debtor expressly acknowledges and agrees that Exhibit
A is incorporated by reference as if fully set forth herein.

 

  Lightyear Network Solutions, LLC       /s/ Steve Lochmueller   BY: Lightyear
Network Solutions, Inc., Member   BY: Steve Lochmuller, CEO       SECURED PARTY:
      Central Bank of Jefferson County, Inc.       /s/ Mary Littrell   Mary
Littrell, Vice President

  

 

 



  

EXHIBIT A

 

"Permitted Liens" will mean:

 

(i)liens securing the payment of taxes, either not yet due or the validity of
which is being contested in good faith by appropriate proceedings, and as to
which it has set aside on its books adequate reserves to the extent required by
generally accepted accounting principles;

 

(ii)deposits under workers' compensation, unemployment insurance and social
security laws, or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations or surety or appeal bonds, or to secure indemnity, performance or
other similar bonds in the ordinary course of business;

 

(iii)liens imposed by law, such as carriers' warehousemen's or mechanics' liens,
incurred by it in good faith in the ordinary course of business, and liens
arising out of a judgment or award against it with respect to which it will
currently be prosecuting an appeal, a stay of execution pending such appeal
having been secured;

 

(iv)liens in favor of Secured Party; and attachment, judgment, and similar liens
provided that execution is effectively stayed pending a good faith contest.

 



 

